Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of creating a compression anastomosis between a gallbladder and an adjacent organ, classified in A61B17/1114.
II. Claims 11-20, drawn to a kit for creating a compression anastomosis, classified in A61B17/11.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the kit claims require only a first and second magnet and introducer.  It is well known to utilize a first and second magnet for various types of steering catheters or other endoscopic devices.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(b) the prior art applicable to one invention would not likely be applicable to another invention; and 
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Leonardo on 5/17/21 a provisional election was made without traverse to prosecute the invention of group II, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11, 12 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042.
Regarding claims 11 and 12, Mouw discloses a kit for creating a compression anastomosis between adjacent gastrointestinal organs (paragraph 0004, 0035), comprising:
a parent magnet (ring 42 or assembly 40h(i)), being sized to fit within an introducing instrument 54 (figure 18, paragraph 0036) and adapted to create a compression anastomosis (paragraph 0035); one or more second magnets or magnetic materials (magnets 44 making up magnet assembly 40h(ii)) adapted to be attracted to the parent magnet (paragraph 0035); and said instrument being loaded with one or more second magnets or magnetic materials (figure 19), wherein the parent magnet and the one or more second magnets are made of or coated with biocompatible materials (paragraph 0029, magnetic members may be made from or coated with material 58 to protect against corrosion).
Mouw discloses the adjacent gastrointestinal organs being selected from the group consisting of the gallbladder and the stomach, the stomach and the duodenum, and the ileum and the colon (paragraph 0004, the two viscera may comprise various combinations of the jejunum, the stomach, the common bile duct, and the duodenum, and the device would be configured and capable of anastomosis between the organs as claimed), but does not explicitly disclose an introducing device selected from the group consisting of a biliary catheter, and an endoscopic ultrasound guided fine needle aspiration needle and/or system.
However, an anastomosis kit may be placed to form an anastomosis within any combination of the gastrointestinal organs (paragraph 0004), and depending upon the particular anastomosis procedure, the introducer device may be sized appropriately for insertion into the necessary organ.  It 
Regarding claim 19, Mouw discloses the one or more second magnets are further adapted to self-assemble into a larger magnetic structure upon introduction into an organ (magnets 44 form a bigger linear magnetic structure that will self-assemble into a larger diameter annular ring structure upon deployment, for example, figures 3, 17, paragraph 0036-0037).

Claims 13, 14 and 15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042 in view of Grier US 5595562.
Regarding claims 13, 14 and 15, Mouw discloses a parent magnet that may be numerous shapes and sizes (paragraph 0030), but does not explicitly disclose the magnet being introduced with the device comprising an endoscope, or the magnet being a permanent magnet that is generally disc-shaped. 
However, Grier discloses introducing magnets for anastomosis by affixing the  magnets to a tube or endoscopically as appropriate for the patient’s condition (column 2, lines 52-56), a parent magnet 20 and at least one second magnet 10 for anastomosis (figure 2), the parent magnet being a permanent magnet to provide the sufficient force required for the ischemia (the magnets being a rare-earth alloy, or permanent magnet, column 3, lines 6-15), the magnet being a disc (figure 2, column 2, lines 35-36), or may be of any other shape suitable for the anastomosis so long as it allows for appropriate magnetic distribution (column 3, lines 16-25). 
.

Claims 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042 in view of Carson et al. US 6802847.
Regarding claims 16 and 17, Mouw discloses a parent magnet essentially as claimed, but fails to disclose the parent magnet further comprising a tissue attaching structure connected thereto, the tissue attaching structure comprising a clip.
However, Carson et al. teaches kit comprising a first and second magnet for anastomosis between two hollow bodies (abstract), the parent magnet further comprising a tissue attaching structure connected thereto, the tissue attaching structure comprising a clip for further securing and enhancing the attachment of the magnetic anastomosis component against the tissue (column 28, lines 4-13, mechanical means may take various forms such as clips, hooks, staples, suture loops).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Mouw with a tissue attaching structure comprising a clip, as taught by Carson et al. to provide a mechanical means for further enhancing the attachment of the magnets with the tissue.

Claims 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042 in view of Fox US 2008/0200934.
Regarding claims 18 and 20, Mouw discloses the kit essentially as claimed, but fails to disclose the one or more second magnets comprising a plurality of ball-bearings or a magnetic slurry or paste.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the one or more magnets or magnetic material to be ball bearings or a slurry, as taught by Fox, and known substitutions in the art for magnetic anastomosis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.C.L/               Examiner, Art Unit 3771      

/DIANE D YABUT/               Primary Examiner, Art Unit 3771